Citation Nr: 0608046	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-11 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for rheumatoid 
arthritis.

6.  Entitlement to service connection for an enlarged liver.

7.  Entitlement to service connection for left ear hearing 
loss.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied service connection for diabetes mellitus.  In a 
January 2004 rating decision the RO denied service connection 
for hypertension, diverticulitis, kidney stones, rheumatoid 
arthritis, and an enlarged liver.  In addition, in an October 
2004 rating decision the RO denied service connection for 
left ear hearing loss.  The veteran perfected appeals of 
those decisions.


FINDINGS OF FACT

1.  The veteran was not exposed to Agent Orange while in 
service.

2.  The evidence shows that diabetes mellitus is not related 
to an in-service disease or injury, including exposure to 
Agent Orange.

3.  The evidence shows that hypertension, diverticulitis, 
kidney stones, and arthritis are not related to an in-service 
disease or injury or a service-connected disability.

4.  An enlarged liver is a laboratory finding, not a current 
medical diagnosis of disability.

5.  The evidence shows that the left ear hearing loss is not 
related to an in-service disease or injury, including noise 
exposure.

6.  None of the disabilities at issue were manifested in 
service or within the first year thereafter.


CONCLUSION OF LAW

Diabetes mellitus, hypertension, diverticulitis, kidney 
stones, arthritis, an enlarged liver, and a left ear hearing 
loss were not incurred in or aggravated by active service, 
may not be so presumed, and are not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Diabetes Mellitus

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The medical evidence shows that the veteran's symptoms were 
diagnosed as diabetes mellitus in July 2001.  The disorder 
did not become manifest to a degree of 10 percent or more 
within a year of his separation from service.  Consideration 
of the presumptive provisions applicable to chronic diseases 
does not, therefore, support a grant of service connection.  
See 38 C.F.R. §§ 3.307, 3.309 (2005).

He contends that he was exposed to Agent Orange while serving 
off the coast of Vietnam, and that the diabetes mellitus is 
presumed to have been caused by that exposure.  He attributes 
this exposure to two sources:  going on shore while assigned 
to a ship off the coast, and coming into contact with 
airplanes that flew over and perhaps landed in Vietnam.  His 
service personnel records show that he served on board the 
USS Independence from November 1965 to June 1969, and that 
the USS Independence participated in combat operations in 
Vietnam.  The service personnel records do not show that the 
conditions of his service involved duty or visitation in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6) (2005).

In December 2001 the RO asked the National Personnel Records 
Center (NPRC) to research the applicable records and provide 
any evidence of the veteran having served or visited in 
Vietnam.  The NPRC responded that the records showed the 
veteran's service on the USS Independence, but that there 
were no records indicating that he had been in Vietnam.

The RO asked the United States Armed Services Center for Unit 
Records Research (CURR) to provide verification of the 
veteran having served in Vietnam, including a search of the 
deck logs of the USS Independence and the USS Neches for June 
1965 to June 1969.  In a November 2002 report the CURR 
Director stated that the time period was too long and the 
deck logs for that period too voluminous to search, and that 
the veteran had to provide the estimated dates of when he 
went ashore in Vietnam.  The veteran has not been able to 
provide even estimated dates, and later stated that he was 
only assuming that he had, at some time, gone ashore in 
Vietnam due to the long time he was in the area.

There is no evidence showing that the veteran served or 
visited in Vietnam while serving on the USS Independence, or 
that he was otherwise exposed to Agent Orange.  The service 
medical records are negative for any complaints or clinical 
findings related to elevated blood sugar, and the veteran 
does not claim otherwise.  The evidence does not show, 
therefore, the incurrence of a related injury during service, 
that being exposure to Agent Orange.  For that reason the 
Board finds that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for diabetes mellitus.
Hypertension, Diverticulitis, Kidney Stones, Arthritis, and 
an Enlarged Liver

The medical evidence shows that the veteran has hypertension, 
diverticulitis, and kidney stones.  He claimed entitlement to 
service connection for rheumatoid arthritis, but the medical 
records refer to that disorder by history only.  The evidence 
does indicate, however, that his complaints of joint pain 
have been attributed to degenerative arthritis.  For that 
reason the Board will address the issue of service connection 
for "arthritis," regardless of its type.

The veteran contends that these disabilities were also caused 
by Agent Orange exposure.  As shown above, there is no 
evidence of him having been exposed to Agent Orange while in 
service.  In addition, he contends that the disabilities are 
secondary to diabetes mellitus.  Service connection for 
diabetes mellitus has been denied.  The service medical 
records are silent for any related complaints or clinical 
findings.  The evidence does not show the incurrence of a 
related injury during service, including exposure to Agent 
Orange.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension, 
diverticulitis, kidney stones, and arthritis.

The veteran has also claimed entitlement to service 
connection for an enlarged liver.  An abdominal ultrasound in 
May 2003 revealed fatty infiltration of the liver.  In 
commenting on this finding, his physician indicated that the 
veteran had been encouraged to maintain tight control of his 
diabetes and to lose weight.  The physician did not indicate 
that the laboratory finding represented a disease process, or 
otherwise resulted in any disability, and laboratory findings 
showed the functioning of the liver to be normal.  The claim 
for service connection for an "enlarged liver" is not, 
therefore, supported by a current medical diagnosis of 
disability.  For this reason the criteria for a grant of 
service connection are not met, and the preponderance of the 
evidence is against the claim of entitlement to service 
connection for an enlarged liver.
Left Ear Hearing Loss

The medical evidence shows that the veteran currently has a 
hearing loss in the left ear as defined by 38 C.F.R. § 3.385.  
He has also presented lay evidence of having suffered noise 
exposure while in service, in that he was an aircraft 
mechanic and worked on the flight deck of an aircraft 
carrier.  His claim is, therefore, supported by a current 
medical diagnosis of disability and evidence of an in-service 
injury.  The probative medical evidence indicates, however, 
that the left ear hearing loss is not related to noise 
exposure in service.

The sensorineural hearing loss in the left ear did not become 
manifest to a degree of 10 percent or more within a year of 
the veteran's separation from service.  Consideration of the 
presumptive provisions applicable to chronic diseases does 
not, therefore, support a grant of service connection.  See 
38 C.F.R. §§ 3.307, 3.309 (2005).

As a lay person the veteran's assertion that his left ear 
hearing loss was caused by noise exposure in service is not 
probative, because he is not competent to provide evidence 
that requires medical knowledge.  The RO provided him a VA 
audiometric examination in December 2004.  As a result of 
that examination and review of the medical evidence in the 
claims file, including his service medical records, in a July 
2005 report the VA audiologist provided the opinion that 
although the currently diagnosed hearing loss in the right 
ear was related to noise exposure in service, the hearing 
loss in the left ear was not.  She based that opinion on the 
report of audiometric testing on separation from service in 
June 1969, which revealed a hearing loss in the right ear but 
showed the hearing acuity in the left ear to be normal.  The 
audiologist stated that "[n]oise-induced hearing loss occurs 
at the time of the exposure, not after the noise has 
ceased."  Because the hearing loss in the left ear did not 
occur until after separation from service, it did not occur 
at the time of the noise exposure.

The veteran's representative contends that the audiologist's 
opinion is not adequate for rating purposes, because she did 
not consider the possibility of a gradual hearing loss caused 
by noise exposure.  The audiologist specifically found, 
however, that noise exposure did not cause a gradual hearing 
loss, but that any hearing loss that was due to noise 
exposure occurred at the time of the exposure.  The 
representative's arguments are, therefore, without merit.

There is no probative medical evidence showing that the left 
ear hearing loss is related to in-service noise exposure.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for left ear hearing loss.
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in multiple notices issued since the 
veteran submitted his claims for service connection.  In 
those notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  
Although the notices were sent following the decisions on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran because the RO re-adjudicated the claims, 
based on all the evidence of record, after the notices were 
sent.

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained his 
service medical records, and the VA and private treatment 
records he identified.  The RO also made multiple attempts to 
obtain any verification of him having been exposed to Agent 
Orange while in service, and provided him a VA audiometric 
examination and obtained a medical opinion regarding his left 
ear hearing loss.  He has not indicated the existence of any 
other evidence that is relevant to his appeal, and the Board 
concludes that all relevant data has been obtained for 
determining the merits of his claims.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).


ORDER

The claims of entitlement to service connection for diabetes 
mellitus, hypertension, diverticulitis, kidney stones, 
arthritis, an enlarged liver, and left ear hearing loss are 
denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


